DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 21 have been considered but are moot because the new ground of rejection does not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-10, 12, 15, 21, 23-24, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Campbell and US 2016/0324215 (hereinafter Mironov).
Regarding claims 1, 10 and 21, Gill and Campbell teach all of the limitations as discussed in the previous Office action, incorporated herewith, except for the added limitation of the container “comprises a flange extending at partially around the cavity” in 
It is noted that Application relied on the same feature as addressed above for depending claims 2, 3, 5-9, 11-15, and 23-27.  Therefore, they’ll stand or fall together.

Claim 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Campbell and Mironov, as applied to claim 10 above, and further in view of Duffield.
Regarding claim 11, Gill and Campbell teaches all of the claimed limitations except for the heater material being a body disposed between the container and the smokable material as claimed.  Attention is directed to the Duffield reference which teaches an analogous cartridge (2 in Fig. 5C) further having a body (203) disposed between a container (201) and a smokable material (202), wherein the body comprises the heater material (204).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the heater material (42) design of Gill to a body disposed between the container and the smokable material as taught by Duffield as a matter of design choice for the same purpose.
Regarding claims 13-14, Gill and Campbell teaches all of the claimed limitations, wherein the container comprises a vessel (shell 28 of Gill) defines the cavity.  Gill does .

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Campbell and Mironov, as applied to claim 1 above, and further in view of DeMeritt.
Gill and Campbell teaches all of the claimed limitations except for the seal comprises a metal foil.  Attention is directed to the DeMeritt reference which teaches an analogous cartridge (see Fig. 5) having permeable ends (26 and 28) being seal metal foil (see para. [0066] of DeMeritt).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to add, on the air permeable lid of Gill, a metal foil seal as taught by DeMeritt in order to provide a non-permeable seal to maintain the tobacco aroma prior to use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 3754